Van Dusen, P. J.,
The exceptions are dismissed for the reasons given by the learned auditing judge. We refer also to a somewhat analogous case: Carpenter’s Estate, 8 D. & C. 512. In that ease there was an absolute gift to a daughter, which was immediately cut down in the same paragraph of the will to a separate use trust for her life with remainder to her issue. She never married and had no issue, so that the whole of the limitation upon the first absolute gift failed. It was held that the absolute gift stood.
This case was followed in the Estate of Catharine A. Warner, July term, 1904, no. 241, in which there was *151an absolute gift to a daughter which was cut down to a life estate with power of appointment. The appointment was so exercised as to violate the rule against remoteness; and I held that the first absolute gift stood. See also Gray’s Rule Against Perpetuities 437, §423.
The adjudication is confirmed absolutely.